Exhibit 10.1
 
P E R F O R M A N C E   S H A R E   U N I T
A W A R D   A G R E E M E N T


Non-transferable


G R A N T  T O


_________________
(“Grantee”)


by Lowe’s Companies, Inc. (the “Company”) of


___________ Performance Share Units (the “Performance Share Units”)


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2006
Long Term Incentive Plan (the “Plan”) and to the terms and conditions set forth
on the following pages (the “Terms and Conditions”).


Unless terminated or paid earlier in accordance with the Plan or Section 3 of
the Terms and Conditions, the Performance Share Units will be earned and become
vested and payable to the Grantee in the form of shares of the Company’s common
stock, $0.50 par value after the third anniversary of the Date of Grant based on
achievement of the Performance Objectives applicable to the Performance Share
Units.


IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Date of
Grant.


LOWE’S COMPANIES, INC.




By:                                                                
Its:  Authorized Officer




Date of
Grant:                                                                           


Accepted by
Grantee:                                                                           


TERMS AND CONDITIONS


1.
Grant of Performance Share Units.  The Company hereby grants the Performance
Share Units, subject to the terms and conditions set forth in the Lowe’s
Companies, Inc. 2006 Long Term Incentive Plan (the “Plan”) and in this
Agreement.  The actual number of Performance Share Units earned by the Grantee
shall be based on the Company’s achievement of the Performance Objectives
described in Section 2 for the period beginning __________ , ____  and ending
_________ , ____  (the “Performance Period”).  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Performance Objective.  The Performance Objective for the Performance Share
Units shall be ______________.
 



The number of Performance Share Units earned shall be determined from the
following table:



 
Percentage of Performance Share Units Earned
__% or higher
_%
__%
__%
__%
__%
Less than __%
__%



The percentage of Performance Share Units earned for performance between __% and
__% or between __% and __% shall be determined by linear interpolation.


3.
Distribution of Common Shares for Performance Share Units Earned.



 
(a)
Distribution Following Expiration of Performance Period.  Unless otherwise
sooner forfeited in accordance with Section 3(b) or distributed in accordance
with Section 3(d), on or within 30 days after ________, _____ (the "Distribution
Date"), the Company shall distribute to the Grantee one share of Common Stock
for each whole Performance Share Unit earned by the Grantee in accordance with
Section 2.



 
(b)
Termination of Employment Prior to Distribution Date.  The Grantee shall forfeit
all of Grantee’s right, title and interest in and to the Performance Share Units
in the event Grantee’s employment with the Company terminates before the
Distribution Date for any reason other than death, Disability or Retirement.



 
(c)
Termination Due to Death, Disability or Retirement.  In the event the Grantee’s
employment with the Company terminates prior to the Distribution Date due to
death, Disability or Retirement, the Performance Share Units shall remain
outstanding and shall be earned in accordance with Section 2 and shares of
Common Stock for each whole Performance Share earned shall be distributed on or
within 30 days after the Distribution Date in accordance with Section 3(a).  The
definition of “Retirement” for purposes of this Agreement shall have the
following meaning and not the meaning assigned to such term in the Plan:  The
voluntary termination of employment with the approval of the Board at least six
(6) months after the Date of Grant and on or after the date Grantee has attained
age fifty-five (55) and Grantee’s age plus years of service equal or exceed
seventy (70); provided that, Grantee has given the Board at least ten (10) days
advance notice of such Retirement.



 
(d)
Change in Control Prior to Distribution Date.  In the event a change in control
of the Company (as defined in Section 409A of the Internal Revenue Code) occurs
before the Distribution Date, the Performance Share Units shall be earned in
accordance with Section 2 based on the achievement of the Performance Objectives
through the end of the fiscal year quarter ending immediately prior to such
change in control.  Shares of Common Stock for each whole Performance Share Unit
earned shall be distributed to the Grantee as soon as administratively
practicable, but in no event later than thirty (30) days following such change
in control.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
No Stockholder Rights.  The Performance Share Units shall not entitle the
Grantee to any voting, dividend or other rights as a stockholder of the Company
until shares of Common Stock are distributed to Grantee in accordance with
Section 3.



5.
Competing Activity.  If Grantee engages in any Competing Activity during
Grantee’s employment with the Company or an Affiliate or within one year after
the termination of Grantee’s employment with the Company and its Affiliates for
any reason, (a) Grantee shall forfeit all of Grantee’s right, title and interest
in and to any Performance Share Units as of the time of the Grantee’s engaging
in such Competing Activity and such Performance Share Units shall revert to the
Company immediately following such event of forfeiture, and (b) Grantee shall
remit, upon demand by the Company, the Repayment Amount with respect to any
shares of Common Stock that were delivered to Grantee as payment of Performance
Share Units during the six (6) month period prior to the date Grantee engaged in
the Competing Activity.  The “Repayment Amount” is the aggregate Fair Market
Value of the Common Stock underlying the Performance Share Units at the time of
delivery to Grantee.  The Repayment Amount shall be payable in cash (which shall
include a certified check or bank check), by the tender of shares of Common
Stock or by a combination of cash and Common Stock; provided that, regardless of
the Fair Market Value of such shares at the time of tender, the tender of the
shares shall satisfy the obligation to pay the Repayment Amount for the same
number of shares of Common Stock delivered to the Company.  For purposes of this
Agreement, Participant will be deemed to be engaged in a Competing Activity if
Participant, directly or indirectly, owns, manages, operates, controls, is
employed by, or participates in as a 5% or greater shareholder, partner, member
or joint venturer, any company which engages in the business activities of the
Company or its Affiliates (the “Business Activities”), or engages in, as an
independent contractor or otherwise, the Business Activities for himself or on
behalf of another person or entity.



 
Nothing contained in this Section 5 shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights that the
Company or an Affiliate may possess as a result of Grantee’s misconduct or
direct or indirect involvement with a business competing with the business of
the Company or an Affiliate.



6.
No Right of Continued Employment.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.



7.
Payment of Taxes.



 
(a)
The Company will automatically withhold a number of shares of Common Stock
having a fair market value equal to the statutory amount of any federal, state
and local taxes of any kind (including Grantee’s FICA obligation) required by
law to be withheld, unless Grantee notifies the Company thirty (30) days prior
to the issuance of the Common Shares that he or she will satisfy his or her tax
withholding obligations in cash.



 
(b)
If Grantee chooses to satisfy his or her tax withholding obligations in cash and
complies with the above notification requirement, Grantee will, no later than
the date as of which any amount related to the Performance Share Units first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind (including
Grantee’s FICA obligation) required by law to be withheld with respect to such
amount.

 
 
 

--------------------------------------------------------------------------------

 
 
 
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.



8.
Amendment.  The Committee may amend or terminate this Agreement without the
consent of Grantee; provided, however, that such amendment or termination shall
not, without Grantee’s consent, reduce or diminish the value of this award.



9.
Plan Controls.  The terms contained in the Plan, including without limitation
the antidilution adjustment provisions, are incorporated into and made a part of
this Agreement, and this Agreement shall be governed by and construed in
accordance with the Plan.  In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.



10.
Successors.  This Agreement shall be binding upon any successor of the Company,
in accordance with the terms of this Agreement and the Plan.



11.
Severability.  If any one or more of the provisions contained in this Agreement
are invalid, illegal or unenforceable, the other provisions of this Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.



12.
Notice.  Notices and communications under this Agreement must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to:



 
Lowe’s Companies, Inc.

 
1000 Lowe’s Boulevard

 
Mooresville, NC 28117

 
Attn: Senior Vice President of Employee Rewards and Services

 
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.